Title: To Thomas Jefferson from William Cabell Rives, 10 November 1823
From: Rives, William Cabell
To: Jefferson, Thomas


Dear sir,
Castle-Hill
November 10th 1823.—
I take the liberty of introducing to your acquaintance my brother Robert, who is one of the representatives of the county of Nelson in the next Legislature. He is on a visit to the University, to inspect the plan & condition of that noble establishment, & will be much gratified in the opportunity, which a personal interview will afford, of learning the views of it’s patron & founder.—I am with sentiments of cordial & grateful respect your obt. serv.W C Rives